Case 9:19-bk-10449-DS                       Doc 183 Filed 02/21/20 Entered 02/21/20 16:03:40   Desc
                                             Main Document     Page 1 of 3


 1   David A. Tilem (SBN 103825)
     LAW OFFICES OF DAVID A. TILEM
 2   206 North Jackson Street, Suite 201
     Glendale, California 91206
 3   Tel: 888-257-7648 * 818-507-6000
          Fax:(818) 507-6800
 4   DavidTilem@TilemLaw.com
 5   Attorneys for Debtor and Debtor-
          In-Possession
 6
 7                                             UNITED STATES BANKRUPTCY COURT
 8                                             CENTRAL DISTRICT OF CALIFORNIA
 9                                                     NORTHERN DIVISION
10
11   In re:                                                     ) Case No. 9:19-bk-10449-DS
                                                                )
12                                                              ) Chapter 11
                                                                )
13                                                              ) NOTICE OF UNAVAILABILITY
     FARSHAD FASIHI HARANDI                                     )
14                                                              )
                                                                )
15                                                              )
               Debtor.                                          )
16   _______________________________                            )
                                                                )
17
                  TO THE HONORABLE DEBORAH SALTZMAN, UNITED STATES BANKRUPTCY
18
     JUDGE, THE UNITED STATES TRUSTEE, AND ALL INTERESTED PARTIES:
19
                  Notice is hereby given that the attorney for Farshad Harandi,
20
     David A. Tilem will be unavailable from May 18, 2020 until June 5,
21
     2020.
22
     Dated: February 21, 2020                                        LAW OFFICES OF DAVID A. TILEM
23
24
                                                                     By: /s/ David A. Tilem
25                                                                        David A. Tilem, Attorneys
                                                                          for Debtor and Debtor-in-
26                                                                        Possession Dana Hollister
27
28


     02712\20200221-UnavailibilityNtc.wpd                        1
        Case 9:19-bk-10449-DS                     Doc 183 Filed 02/21/20 Entered 02/21/20 16:03:40                                      Desc
                                                   Main Document     Page 2 of 3



                                         PROOF OF SERVICE OF DOCUMENT
I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is:
206 North Jackson Street, Suite 201, Glendale, CA 91206

 A true and correct copy of the foregoing document entitled NOTICE OF UNAVAILABILITY will be served or was
 served (a) on the judge in chambers in the form and manner required by LBR 5005-2(d); and (b) in the manner stated
 below:

1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On (date)
02/21/2020, I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined that the
following persons are on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated below:




                                                                                            Service information continued on attached page

2. SERVED BY UNITED STATES MAIL:
On (date) 02/21/2020, I served the following persons and/or entities at the last known addresses in this bankruptcy case
or adversary proceeding by placing a true and correct copy thereof in a sealed envelope in the United States mail, first
class, postage prepaid, and addressed as follows. Listing the judge here constitutes a declaration that mailing to the judge
will be completed no later than 24 hours after the document is filed.


Honorable Deborah Saltzman,
United States Bankruptcy Court
255 E. Temple Street, Suite 1634
Los Angeles, CA 90012


                                                                                            Service information continued on attached page

3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state method
for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on (date)                 I served the
following persons and/or entities by personal delivery, overnight mail service, or (for those who consented in writing to
such service method), by facsimile transmission and/or email as follows. Listing the judge here constitutes a declaration
that personal delivery on, or overnight mail to, the judge will be completed no later than 24 hours after the document is
filed.



                                                                                            Service information continued on attached page


I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.


 02/21/2020                    Diana Chau                                                       /s/ Diana Chau
 Date                           Printed Name                                                    Signature




            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
        Case 9:19-bk-10449-DS                     Doc 183 Filed 02/21/20 Entered 02/21/20 16:03:40                                      Desc
                                                   Main Document     Page 3 of 3



ECF Service List:

       Brian D Fittipaldi brian.fittipaldi@usdoj.gov
       Merdaud Jafarnia bknotice@mccarthyholthus.com, mjafarnia@ecf.inforuptcy.com
       Nancy L Lee bknotice@mccarthyholthus.com, nlee@ecf.courtdrive.com
       Randall P Mroczynski randym@cookseylaw.com
       Valerie Smith claims@recoverycorp.com
       David A Tilem davidtilem@tilemlaw.com,
        DavidTilem@ecf.inforuptcy.com;joanfidelson@tilemlaw.com;JoanFidelson@ecf.inforuptcy.com;DianaChau@tilem
        law.com
       United States Trustee (ND) ustpregion16.nd.ecf@usdoj.gov
       Brandon Winston brandonjwinston@gmail.com




            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
